DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, “the sheath” lacks antecedence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102a(1) as being anticipated by Akdemir, WO 2010/132034 A1.  Akdemir discloses a regulating system for rings ( see figure 1), comprising at least an annular outer ring structure (1) with substantially circular shape, comprising at least one groove or a housing (2) formed preferably for most of the length of the inner circumference of the ring and at least one or a plurality of internal calibrating devices (3) substantially with shape of a circular crown portion, said device (3) is substantially realized in a single piece, said device being flexible and being adapted to engage in said groove or housing (2) internally realized in said annular structure, said device (3) being concentric with said annular structure (see figure 2), and being completely housed within the annular structure (1), maintaining the correct balance and positioning of the ring on a user's finger, said one or more devices having different degrees of curvature and bending or jumble on the inside part of said devices which modify the thickness of said device to modify the size of the annular structure, said one or more devices being interchangeable between them. The ring embodiment is delivered to the user after being manufactured in two pieces such that the ring will be suitable for the alteration of size. When the finger size of the user exhibits change with time, due to such reasons as the increase/ reduction of weight, the inner hoop (3) inside the ring (1) may be replaced with other hoops having different diameters. The replacement procedure may be easily achieved within just a few seconds by way of removal using a tool such as a hook tipped screwdriver.

    PNG
    media_image1.png
    609
    654
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Akdemir, WO 2010/132034 A1 in view of Lodrini, US 3460356.  Akdemir fails to disclose a plurality of carvings in the internal calibrating device.  However, Lodrini discloses carvings on an internal calibrating device (55, figure 9).

    PNG
    media_image2.png
    179
    210
    media_image2.png
    Greyscale

Lodrini discloses the carvings provide space between the wearer’s finger and the device to provide “aid in holding the ring on the finger and also to allow free circulation of the blood in the finger.” (column 3, paragraph 3).  It would have been obvious to modify Akdemir’s device to include carvings for the reason indicated in Lodrini.   It would also provide improved flexibility of the device since the carvings are identical to that claimed.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akdemir, WO 2010/132034 A1.  Akdemir discloses providing a plurality of the internal calibrating devices to accommodate different finger sizes.  The claim requires the system have four or more devices.  It would have been obvious to provide four or more devices in order to accommodate even a larger variety of finger sizes.  This improves the application of the system to more wearer’s.




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677